Citation Nr: 1440966	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-20 987	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable initial evaluation for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The Veteran had active service from December 1964 to August 1968 and from August 1969 to July 1971; his active duty included service in Vietnam.  His military occupational specialty was communications specialist.  

The case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

The Veteran withdrew his request for a Board hearing in a February 2014 letter.

The issue of entitlement to service connection for chloracne has been raised on behalf of the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to a compensable initial evaluation for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran has a current diagnosis of PTSD that is associated with an in-service stressor which is related to fear of hostile military activity.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether VA's statutory notice and development requirements have been satisfied in the present case, the Board finds that the Veteran is not prejudiced by its appellate adjudication of the issue of entitlement to service connection for a psychiatric disability, to include PTSD, at this time.  The Board's determination herein below granting service connection for this disorder represents a full grant of the benefit sought on appeal.  As such, this decision poses no risk of prejudice to the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

 Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

 Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2013).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders.  38 C.F.R. § 4.125. 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1). 

If the Veteran did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 (1998). 

During the pendency of this appeal, the criteria for verifying in-service stressors were amended, effective July 13, 2010.  The amendment states that

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

 The Veteran contends that he was exposed to numerous stressors during his military service which caused his current PTSD, including fearing for his life during his service in Vietnam due to exposure to enemy rocket and mortar fire.  The Veteran reported that he worked as a communication specialist in the field for the 175th Radio Research Special Operations Unit, at Bien Hoa, Vietnam.  He explained that he was under enemy fire on a regular basis, and that he feared for his safety.  

The Veteran's service treatment records reveal that he complained on his August 1968 separation medical history report from his first period of service of nervous trouble; no psychiatric disorder was diagnosed on physical examination in August 1968.  He complained on his June 1971 separation medical history report of nervous trouble, saying that he got headaches and was nervous when he did not get enough sleep; no psychiatric disorder was diagnosed on physical examination in June 1971.  The Veteran's service personnel records show that he had service in Vietnam from January 1967 to August 1968, and from January 1971 to April 1971.  His principal duty during his Vietnam service was communications specialist.  The records reflect that the Veteran participated in the Vietnam Counter-Offensive Phases II, III, and IV, as well as the Vietnam Tet Offensive.  He received various medals, including the Vietnam Service Medal; the Republic of Vietnam Campaign Medal; and the National Defense Service Medal.

According to a September 2010 stressor statement from the Veteran, he participated in several campaigns in Vietnam, including the Tet offensive, and was subjected to multiple rocket and mortar attacks.  He reported that he was "scared spitless."

Also on file is an October 2010 statement from the Veteran's wife, who has known him since before he went to Vietnam, in which she noted the changes in his personality and actions as a result of his service in Vietnam, to included nightmares and difficulty adjusting to civilian life.

VA treatment records reveal the diagnoses in June 2009 of anxiety disorder, not otherwise specified; and rule out PTSD.  The Veteran noted in June 2009 that he had had psychiatric problems since his return from Vietnam.  The diagnoses by a VA psychiatrist in October 2010 were PTSD and anxiety.  The examiner in October 2010 noted that the Veteran had been under care since June 2009 and was receiving treatment for combat-related PTSD with nightmares, isolation, anxiety, hypervigilance, and anger issues.

A VA psychiatric evaluation was also conducted in October 2010 by another VA psychiatrist.  This examiner diagnosed a substance-induced mood disorder, due to alcohol and nicotine.  After an in-person interview and a review of the record, this examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD and that his mood disorder was not related to a fear of hostile military or terrorist activity.  In support of this conclusion, the examiner said that the Veteran's service treatment records showed no evidence of PTSD or any mental disorder and that the only diagnosis of PTSD in his VA treatment records was of rule out PTSD.  

According to a January 2014 statement from the VA psychiatrist who provided the diagnoses of PTSD and anxiety in October 2010, the Veteran had been treated since June 2009 and was receiving treatment for PTSD, nightmares, anxiety, and anger issues.  His medications had been adjusted for exacerbation of PTSD symptoms.

According to a February 2014 statement from a VA staff psychologist who had treated the Veteran since August 2013, the Veteran continued to experience significant PTSD symptoms that negatively impact his family and social functioning.  It was noted that the Veteran reportedly experienced several traumatic events while in Vietnam.

After a thorough review of the evidence of record, the Board concludes that service connection for PTSD is warranted.  The medical evidence of record shows that the Veteran has a current diagnosis of PTSD for VA purposes.  See 38 C.F.R. § 4.125.  The evidence of record does not reveal that the Veteran engaged in combat with the enemy, as the Veteran's service personnel records give no evidence of participation in combat, and the Veteran does not allege that he engaged in combat with the enemy.  Further, there is no objective evidence that the Veteran was awarded decorations, medals, badges, or commendations confirming participation in combat. 

Although the Veteran is not objectively shown to have participated in combat during service, which would allow the Board to accept the Veteran's lay statements as conclusive evidence of a stressor's occurrence, the regulatory changes which became effective on July 13, 2010 state that the Veteran's lay testimony alone is sufficient to establish the occurrence of a claimed in-service stressor if that stressor is related to the Veteran's fear of hostile military or terrorist activity.  As noted above, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).

The evidence of record shows that the Veteran participated in several military campaigns while serving in Vietnam, including the Tet offensive.  As part of these campaigns, he contends that he was subjected to enemy rocket and mortar fire that resulted in his fear of hostile military or terrorist activity.  Although the October 2010 VA physician concluded that the Veteran's PTSD was "combat related," the stressors upon which the VA examiner's diagnosis of PTSD was based appears to include those stressors relating to the Veteran's fear of hostile military or terrorist activity, and not actual combat with the enemy.  Therefore, even though the VA psychiatrist appears to have linked the Veteran's PTSD to combat, the stressors reported by the Veteran suggestive of combat do not, in fact, show that the Veteran engaged in combat with the enemy.  The stressors upon which the diagnosis of PTSD is based are the stressors which are related to the Veteran's fear of hostile military or terrorist activity.  Moreover, refereance to PTSD symptoms due to Vietnam-related stressors was also provided in February 2014 by the VA psychologist who had treated the Veteran since August 2013.  Accordingly, the October 2010 and February 2014 opinions are sufficient to establish that the claimed stressors reported involving fear of hostile military or terrorist activity are adequate to support a diagnosis of PTSD. 

Moreover, the Veteran's stressors are consistent with the places, types, and circumstances of his service, as his service personnel records reflect that he worked in Army communications in support of Phases II, III, and IV of the Vietnam Counteroffensive and the Vietnam Tet Offensive.  The Board finds no reason to question the credibility of the Veteran's statements regarding his exposure to rockets and mortar fire during service and his resulting fear and terror.  Accordingly, in accordance with the regulatory changes made to 38 C.F.R. § 3.304(f)(3) , effective July 13, 2010, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors.  Therefore, there is competent and credible evidence of record which establishes the occurrence of the Veteran's claimed stressors that relate to the Veteran's fear of hostile military or terrorist activity, as well as VA opinions confirming that the claimed stressors are adequate to support a diagnosis of PTSD. 

Although there is an October 2010 VA examiner's opinion against the claim, the Board notes that this opinion is not as probative as the opinions in favor of the claim because it incorrectly reports that the Veteran's service treatment records do not show any evidence of a mental disability even though the Veteran noted nervous trouble on his August 1968 separation medical history report.  Additionally, the October 2010 opinion against the claim did not discuss the earlier October 2010 VA psychiatric opinion in favor of the claim.

Thus, the Board finds that the Veteran has a current diagnosis of PTSD that is associated with in-service stressors related to fear of hostile military activity.  See 38 C.F.R. § 3.304(f)(3) (July 13, 2010).  Applying the doctrine of reasonable doubt, the Board finds that the Veteran's PTSD is related to his active military service and therefore, service connection for PTSD is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for PTSD is granted.


REMAND

With respect to the increased rating claim on appeal, the most recent VA audiological evaluation on file was in July 2009, which means that it is more than five years old.  Since July 2009, the Veteran has been given hearing aids, which indicates a possible increase in his hearing loss.  Consequently, the Board agrees with the contention on behalf of the Veteran in February 2014 that a current hearing evaluation should be obtained prior to appellate review of the issue.  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) has been raised on behalf of the Veteran.  The U.S. Court of Appeals for Veterans Claims (Court) recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the appellant is unemployable due to the disability for which an increased rating is sought, then whether a TDIU is warranted as a result of that disability is part and parcel to that claim.  Id. at 455.  The RO has not addressed whether the appellant's hearing loss made him unemployable in the July 2009 rating decision on appeal or statement of the case.  Therefore, the matter should be remanded to the RO for adjudication, to include as part and parcel of the appellant's claim for a compensable initial rating for hearing loss in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a VCAA notice letter as to the claim for a TDIU.  Include a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion and return to the RO.

2.  The AMC/RO will contact the Veteran and request that he identify all VA and non-VA medical providers who have treated him for hearing loss since September 2009, which is the date of the most recent evidence related to hearing loss on file.  All attempts to secure this evidence must be documented in the claims files.  If private medical records are identified by the Veteran, the RO must make 2 attempts to obtain these records, unless the first attempt makes it clear that further attempts would be futile.  If, after making reasonable attempts to secure the named records, the RO is unable to secure same, notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  Give the Veteran and his representative an opportunity to respond.   

3.  The AMC/RO will schedule the Veteran for an audiological examination to determine the current extent of his bilateral hearing loss disability.  The claims file must be provided to the examiner in conjunction with the examination.  The examiner must perform the necessary audiometric and speech recognition tests and also must address the functional impact of any hearing loss disability found, to include whether it is at least as likely as not that the Veteran's hearing loss disability renders him unemployable.

4.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

5.  The AMC/RO should then re-adjudicate the Veteran's claim for a compensable initial evaluation for bilateral hearing loss, and adjudicate entitlement to a total rating for compensation purposes based on individual unemployability, with consideration of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his attorney will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


